DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this application.  Claims 1-30 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite as to the use of a trademark as the limits of the claim are not clearly set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher et al (US 2010/0285195) in view of PUREFRUITTM.  
Fisher et al teach the combination of mogroside and psicose (i.e. allulose) (see entire document, especially paragraphs [0001]-[0005], [0049] and the claims).  Fisher et al teach the mogroside from the plant of the Cucurbitaceae family (see paragraph [0002]).  Fisher et al teach mogroside V (see paragraphs [0005] and [0020]).
The claims differ as to the specific recitation of percents.
The source of mogroside and the amounts claimed would be obvious to that of Fisher et al as the same components are used.
PUREFRUITTM teaches the specific use of a fruit extract from a fruit of a plant of the Cucurbitaceae family comprising mogroside V (see entire document).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to use mogroside V as taught by PUREFRUITTM in that of Fisher et al because the use of mogroside V from the plant of the Cucurbitaceae family serves to provide an all-natural no calorie great tasting sweetener.
Once the art has recognized the use of mogroside and allulose for the use in sweetening compositions, the use and manipulation of amounts would be no more than obvious and expected.  In the absence of unexpected results, Applicant is using know components for their art-recognized function to obtain no more than expected results.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujihara et al (US 2009/0304891) in view of Fischer et al (WO 94/18855 A1) and PUREFRUITTM.
Fujihara et al disclose sweetening compositions comprising D-psicose (i.e. allulose) and a high intensity sweetener (see entire document, especially paragraphs [0001], [0009]-[0013], [0017], [0039]; and claims 1 and 2).
The claims differ as to the specific use of a mogroside.
Fischer et al disclose a sweet tasting composition obtained by combining a mogroside (or juice of Luo Han Guo) with another sugar in a beverage (see entire document, especially the claims).  Fischer et al disclose mogroside V (see abstract).
PUREFRUITTM teaches the specific use of a fruit extract from a fruit of a plant of the Cucurbitaceae family comprising mogroside V (see entire document).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to use a mogroside as taught by Fischer et al and PUREFRUITTM in that of Fujihara et al because the use of a mogroside, including mogroside V, serves to provide a sweet taste.
The use of sweetening compositions as bulking agents or as table compositions is expected and well-within the skill of the art.  Once the art has recognized the use of mogroside and allulose for the use in sweetening compositions, the use and manipulation of amounts would be no more than obvious and expected.  In the absence of unexpected results, Applicant is using know components for their art-recognized function to obtain no more than expected results.

All of the claim limitations have been considered.  The addition of a sweetener to a food or beverage would be obvious, expected, and within the skill of the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
May 6, 2022